           Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 1 of 13 PageID #: 258



           ··RECE\VED
               FEB 03 2020             IN THE UNITED STATES DISTRICT COURT
              BY MA\l                  FOR THE EASTERN DISTRICT OF MISSOURI
                                               EASTERN DIVISION

SIMON GEBREGZIABHER,
    Reg. No. 35026-044
    Federal Medical Center
    P.O. Box 1600
    Butner, NC 27509,

            Plaintiff, ·

      v.                                                 CIVIL ACTION N.UMBER
                                                         4:19-CV-470-SPM
MARCUS BUSH (DSN #6456),
    City of St. Louis Police Department
    1915 Oliver Street
    St. Louis City, MO 63103,

CHRISTOPHER A. TANNER (DSN # 8762),
    City of St. Louis Police Department
    1915 Oliver Street
    City of.St. Louis, MO 63103,

PAUL PIACHEK (DSN #unknown),
     City of St.. Louis Police Department
     1915 Oliver Street
     St. Louis City, MO 63103,

MATIHEW BURLE (DSN #8408),
    City of St. Louis Police.Department
    1915 Oliver Street
    St. Louis City. MO 63103,

MICKEY CHRIST (DSN #6880),
    City of St. Louis Police Department
    1915 Oliver Street
    St. Louis, MO 63103,

JOHN DOE #1 (DSN #unknown)
    City of St. Louis Police Department
    1915 Oliver Street
    St. Louis City, MO 63103



                                     FIRST AMENDED COMPLAINT


    UNTO THIS COURT comes Plaintiff Simon Gebregziabher (hereinafter "Plaintiff') and files this
            Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 2 of 13 PageID #: 259




First Amended Complaint, pursuant to Rule 15(a) of the Federal Rules of Civil Procedure. In support

thereof, Plaintiff states as follows:




   I. INTRODUCTION



     1. Plaintiff asserts that while he was attempting to.flee capture by the police, who are

the named Defendants, he was intentionally hit with a police car, he was tased while handcuffed,

his left foot, which was injured, was repeatedly kicked, and a gun was put to his head while

he was h~ndcuffed and secured in a police vehicle. Plaintiff asserts that the named Defendants

either caused these acts to occur or failed to intervene to prevent them from occurring or

continuing to occur. Thus, he has asserted claim$ of "excessive force" and "failure to intervene."

He seeks compensatory and punitive damages.




   II. JURISDICTION


    2. This Court has subject matterjurisdiction pursuant to Title 42, United States Code,

Section 1983 (42 U.S.C. 1983).

    3. This Court has venuer jurisdiction pursuant to Title28, United States Code, Section 1391 (b)

(28 U.S.C. 1391(b)).

    4. Plaintiff invokes this Court's pendent jurisdiction.




            r
              Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 3 of 13 PageID #: 260
(
i                                   /


        Ill. PARTIES


         5. Simon Gebregziabher is the plaintiff in this action: He is a resident of ttie State of Missouri
                                                                   '                  .
    but currently incarcerated at the Federal Medical Center in Butner, North Carolina.·. He is of legal

    age and competent to testify to the facts   s~ated   herein.

         6. Marcus Bush is named as a defe~dant in this actio.n. -At all times .relevant h~reto, Defendant
              '                                                        .

    Bush was an employee of the St. Louis City Police Department acting under color of law. He is a

    resident of the State of Missouri.

        7. Defendant Bush is sued in his individual capacity.

        8. Christopher A. Tanner is a named defendant in this action. At all times relevant hereto, Defendant

    Tanner was an employee of the St. Louis City Police Department acting under color of law. He is a         _

    resident of the State of Missouri.

        9. Defendant Tanner is sued in his individual capacity.
                                -
        10. Paul Piachek is a named defendant in this action. At all times relevant hereto~ Defendant
                                                                                 '
    Piachek was an employee of the St. Louis City Police Depa_rtmenfacting under color of law. He is

    a resident' of the State of Missouri.

         11. DefendantPiachekis_sued in his individual capacity.

        12, Matthew Burle is named as a defendant in this action. At all times relevant hereto, Defendant

    B'urle was an employee of the St. Louis City Police Depa~ment acting under color of law. He is

    a resident of the State of Missouri.

        13. Defendant Bush is sued in his individual capacity.

        14. Mickey Christ is named as· a defendant in this· action. At all times relevant hereto, Defendant '

    Christ was an employee of the St. Louis City·Police Department acting under color of law. He is

    a resident of the State of Missouri.
           Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 4 of 13 PageID #: 261



     15. Defendant Christ is sue~ in his individual capacity.

    _16. John Doe #1 is named as a defendant iri this action. At all times relevant hereto,

Defendant Doe #1 was an employee of the St. Louis City Police Department acting under color of law. He is a

resident of the State of Missouri. Defendant DOE #1 was th~ police officer sitting on the front seat

passenger side in the-dark colored sedan in which Plaintiff ~as transported.

     17. Defendant Doe #1 is sued in his individual capacity




    IV. FACTUAL ALLEGATIONS


     18. On March 16, 2017 at approximately 12:30 in the afternoon, Plaintiff was driving his

parent's Ford Freestyle (which is not registered in tl:te Plaintiff's riame) when the Plaintiff

realized that a dark colored sedan was following him. -

    _19. At that time, Plaintiff was travelling west bound on Martin Luther ·King Drive, on the· Westside

of the City of St. Louis, Missquri.

     20. Plaintiff drove to his parent's residence on Brown Road in North County.

     21. Plaintiff was flagged down by a friend (T.H.), while pulling into the driveway of his

parent's home. T.H. asked Plaintiff for a ride.

     22. Plaintiff quickly explained to T.H. that "there is a lot going on right now. I think I am

being followed." Plaintiff departed with T.H.

     23. Pl.aintiff drove to a ca~ wash on Natural Bridge Road (diagram of car wash is annexed hereto

as Exhibit 1).

    24 .. Plaintiff was parked in the second stall of the car wash.

    25. A dark colored sedan pulled into the next stall, directly to the Plaintiff's left. Later indentified,

through police reports, that Defendant Tanner, who threw spike strips in front of Plaintiff's car in away

to deflate Plaintiff's tires. Plaintiff was unaware of the strips at the time.
                   Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 5 of 13 PageID #: 262
          ,.




    26. Multiple vehicles, unmarked and without sirens sounding, pulled up in the front and

the back of the car wash stalls, attempting to block Plaintiff in the stall.
               i

    27. Plaintiff unaware that these individuals were police officers at the time, and Plaintiff

fearing for his life because his brother was recently killed, pulled out. of the car wash onto

Natural Bridge Road, instantly running over the spike strips.
                                        )                    .
    28. Plaintiff drove and made it to Interstate 70. At this time, Plaintiff realized a number

of police cars in pursuit of hi$ vehicle.

    29. Plaintiff attempted to merge into Highway 170 South but his vehicle could not

sustain with the blown out tires from the spike strips.

    30. Plaintiff threw a firearm out of .the passenger side window.

    31. Plaintiff pulled over on the next exit ramp, diagram of exist ramp is annexed hereto as Exhibit 2.

    32. Plaintiff got out of the parked vehicle arid started to run. Within seconds, Plaintiff

noticed an unmarked car without lights or sirens blaring coming right at him.

    33. Plaintiff attempted to dodge the vehicle by trying to jump out of the way.

    34. One of the nained Defendant, probably Defendant Piachek, hit Plaintiff with his yehicle

causing him to fall to the ground, and his shoe come off.

    35. Plaintiff was instantly immobilized. He was in agonizing pain and could not move.

    36.   Pl~intiff was surround~d by numerous police officers with their guns drawn, and Plaintiff

was on the ground. While still on the ground Plaintiff was handcuffed behind his ba?k;

    37.   Pl~intiff recalls hearing an unk~own police officer yell "hold-up, hold-up, don't do it. We've

got a witness in the car."

    38. Plaintiff was tased by Defendant Tanner with a department issued taser (serial no. X30002PN7

and cartridge no. C6202EKHN) for no reason.
              Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 6 of 13 PageID #: 263




     39. The other named Defendants just watched as Defendant Tanner tased Plaintiff several times.

    40. Plaintiff was screaming in agony because of extreme pain. Defendant Piachek came over

to Plaintiff, while he was still on the ground, and Plaintiff said to him "you were trying to kill me.

You ran me over." In response, Defendant Piachekl said to Plaintiff, "I don't give a fuck. Fuck your

leg. You lucky we didn't kill you." {This Defendant is a heavy set black male, commander who supervised

the scene.)

    41. · Defendant Piachek picked up the Plaintiff's shoe and attempted to place the shoe on Plaintiff's

foot by repeatedly kicking the shoe up against Plaintiff's foot causing the Plaintiff extreme unnecessary

pain and distress.

    42. The other named Defendants watched as Defendant Piachek attempted over and over again

to put Plaintiff's shoe on his foot by kicking and slamming it up against Plaintiff's foot.

    43. Plaintiff was picked up by Defendant Doe #1 and another unknown named. officer. He was

picked-up and thrown in the back seat of a dark colored sedan. Plaintiff was then questioned about

his identity by Defendant Doe #1. Because Plaintiff would not provide any information Defendant Doe #1

pulled out his firearm, placed it to Plaintiff's head, and advised him that he would shoot him if he

didn't answer his questions. It should be noted here that there was spike strips on the back se~t of the

dark colored sedan which Plaintiff was thrown onto.

    44. No paramedics was called.

    45. Plaintiff was transported by Defendant Doe #1 and another unknown named officer to Sames

Jewish Hospital ER Department.

    46, X-rays were performed which confirmed a foot fracture and multiple ligament tares. Plaintiff

was ordered a brace and crutches and prescribed pain medication.

    47. Plaintiff was then brought to the Justice Center in St, Louis City, Missouri.

    48. Plaintiff was seen by the jail's physician, who prescribed Tylenol 3 for Plaintiffs pain.

    49. Plaintiff remain~d in the Justice Center for three to five days before another agency

came to detain him.
                         Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 7 of 13 PageID #: 264




                50. Plaintiff was released from Justice Center to St. Johns and University City Police Department
                                                             I



   for questioning about unrelated crimes.

                51. Plaintiff was released to the community.

                52. Upon his release, Plaintiff went immediately (the same day) to DePaul's Hospital ER

   Department in North County, St. Louis, Missouri.

                53. At DePaul, x-rays were taken again, confirming knee injury and foot fractures.

                54. Plaintiff was released from DePaul with instructions on how to set-up an appointment

   for an MRI, and was told he would be required to have repair surgery.

                55. Days later, Plaintiff was arrested by St. John's Police Department at his parent's house

   on Brown Road, booked into St. Charles County Jail on a lJ.S. Marshal's hold.

                56. Plaintiff reported his injuries upon entry into the jail.

                57. On or about May 29, 2017 Plaintiff underwent reconstructive surgery on his knee. His ACL, PCL,

   and MCL ligamerits were replaqed. ·Plaintiff now has permanent screws in his knee.

                58. All of Plaintiffs injuries were caused by the named Defendants, who were personally
                     I

   involved in the incident occurring on March 16, 2017, as described herein.
                                                                                '
                59. Since the first surgery, Plaintiff ha~ underwent one constructive surgery, as of the date of

   the original complaint filed in this matter.

~        60. Plaintiff was unable to w;lk without crutches for one year, and has endured extreme pain
i:
'! . and ·emotional distress, as a direct consequence of the acts and omissions of .the named Defendants

    described herein .
            .   _)

                61. Plaintiffs injuries are permanent in nature and will adversely effect him for tt:ie rest of his
                                                                 I

    life.

                62. At all times relevant hereto, all the named Defendants caused and/or contributed to the

    Plaintiffs injuries as described here.in.
          .. Case: 4:19-cv-00470-SPM       Doc. #: 32 Filed: 04/21/20 Page: 8 of 13 PageID #: 265




    V. LEGAL CLAIMS


                 COUNT ONE

      63. _Plaintiff hereby incorporates paragraphs 1-62 above, as if set forth here in full and

 detail herein.

      64. Defendant Piachek violated PIC!intiffs rights under the Fourth and Fourteenth Amendments

 to the United States Constitution by intentionally hitting Plain~iff with his assigned police vehicle

 ·resulting in serious permanent injuries accompanied by extreme pain and distress.

      65. These acts and omissions by Defendant Piachek constitutes excessive force, as defined

 by the Fourth and Fourteenth Amendments to t~e Constitution of the United States.

      66. Defendant Piachek violated tl:!e Constitution and-laws of the-State of Missouri.




             COUNT TWO

    67. Plaintiff hereby incorporates paragraphs 1-62 above, as if set forth here in full and

detail herein.

    68. Defendant Tanner violated Plaintiffs rights under the Fourth. and Fourteenth Amendments
                                                                .        ·-
to the United States Constitution by tasing Plaintiff, while he wa~ on the ground, handcuffed,.

and surrounded by numerous police officers, resulting in Plaintiff being shocked with consequent

extreme pain and distress.

    69. These acts and omissions by Defendant Tanner constitutes excessive force; as defined

by the Fourth and Fourteenth Amendment to the Constitution of the United States.

    70. Defendant Tanner violated the Constitution and laws of the State of Missouri.
              Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 9 of 13 PageID #: 266




              COUNT THREE

      71. Plaintiff hereby incorporates paragraph 1-62 above, as if set forth here in full and

 detail herein:

      72. Defendant Piachek violated Plaintiff's rights under the Fourth and Fourteenth.Amendments

 to the United States Constitution by repeatedly kicking Plaintiff's shoe up against his injured foot

 resulting in further injury, including fractures to Plaintiff's foot, as well as extreme pain and distress.

      73. · These acts and omissions by Defendant Piachek constitutes excessive force, as defined

 by the Fourth and Fourteenth Amendments to the Constitution of the United States ..

      74. Defendant Piachek violated the Constitution and laws of the State of Missouri.

 x
              COUNT FOUR

      75. Plaintiff hereby incorporates paragraphs 1-62 above, as if set forth here in full and

 detail herein.

      76. Defendants Burle, Bush, Piachek, and Christ had. a reasonable opportunity to intervene

 when Defendant Tanner tased Plaintiff with his department issued taser, while Plaintiff was

 handcuffed on the ground, and surrounded by them resulting .in Plaintiff being shocked with

.consequent extreme pain and distress.

      77. These acts and omissions by Defendant Burle, Bush, Piachek, and Christ constitute a

failure to intervene during the use of excessive force, as defined by the Fourth and Fourteenth


Amendments to the Constitution of the United States.

     78. Defendants Burle, Bush, Piachek, and Christ violated the Constitution .and laws of the

State of Missouri.
         Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 10 of 13 PageID #: 267




                 COUNT FIVE

     79. Plaintiff hereby incorporates paragraphs 1-62 above, as if set forth here in full and

detail herein.

     80. Defendant Burle, Bush, Tanner, and Christ had a reasonable opportunity to intervene

when Defendant Piachek acted as if he was attempting to put Plaintiff's shoe back onto his

already injured foot, by repeatedly kicking and slamming the shoe up against Plaintiff's

already injured foot resulting in further injury, including the fracturing of Plaintiff's foot,

extreme pain and distress.
                                                                                                            . I

     81. These acts and omissions by Defendant Burle, Bush, Tanner, and Christ constitute a failure

to intervene during the use of excessive force, as defined by the Fourth and Fourteenth

Amendments to the Constitution of the United States.

    82. Defendant Burle, Bush, Tanner, and Christ violated-the Constitution and-laws of the

State of Missouri.



    COUNT SIX

    83. Plaintiff hereby incorporates paragraphs 1-62 above, as if set forth here in full and

detail herein.

    84 .. Defendant Doe #1 violated Plaintiff's right under the Fourth and Fourteenth Amendments

to the United States Constitution by placing his service firearm to Plaintiff's head and threatening

to shoot him if he did not answer his (Defendant Doe #1 's) questions, resulting in extreme psychological

injury and emotional distress.

    85. These acts and omissions by Defendant Doe #1 constitute excessive force, as defined by

the Fourth and Fourteenth Amendments to the Constitution of the United States.

    84. Defendant DOE #1 violated the
                                    . Constitution and laws
                                                         .
                                                            of the State of Missouri.
      Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 11 of 13 PageID #: 268




-\




VI. RELIEF REQUESTED


 WHEREFORE Plaintiff prays that this Honorable Court grant him relief as follows

 1) Plaintiff seeks compensatory damages in the amount of 17 million dollars;

 2) Plaintiff s~eks punitive damages in the amount of BS-million.,dollars; and

 3) Any further relief this Court deems just and proper. ·
                             \




                                                    Simon Gebregziabher




                     )
            Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 12 of 13 PageID #: 269




                                        CERTIFICATE OF SERVICE


    The undersigned hereby .certifies that a copy of the FIRST AMENDED COMPLAINT was

mailed this _ _ day of January 2020 to counsel, as identified below. The same being enclosed
.                                   .                           .
in an envelope addressed to counsel, as listed below, first"class postage affixed thereto, and

deposited in the prison mailbox at the Federal Medical Center, Butner, North Carolina, for

forwarding through the United States Mail.




                                    Erin K. McGowan
                                    Associate City Counselor
                                    1200 Mar-ket Street, Roo.m 314
                                    City Hall
                                    St. Louis, MO 63103
  s~~;
------
         0



         \
                        Case: 4:19-cv-00470-SPM Doc. #: 32 Filed: 04/21/20 Page: 13 of 13 PageID #: 270
             -l!!"\!1l•ji lo\! pp i1II!!'I1 lil 1•1!II!'1i! 11hl 1111111\ .


    \j\JT~tR t= M
 Ff-Jera\ MeJic~\ lerr\-er
  P.O. box \loDO
  BuTNER , NL                      2J-50C\


                                                                              ¢35026-044¢
                                                                                   U s Dist court
                                                                                   111S10TH ST
                                                                                   Saint Louis, MO 63102      ----- ---- -
                                                                                   United States




                                                                                                  RECEIVED
                                                                                                     F~B 0 3 2020

                                                                                                    BY MAIL
